 



Camposagrado, Inc. & STL Marketing Group, Inc.

Patent & Trademark Licensing Agreement

 

THIS AGREEMENT, effective this 11th day, of February 2016, is entered into by
Camposagrado, Inc. (hereinafter “LICENSOR”) and STL Marketing Group, Inc.
(hereinafter “LICENSEE”).

 

BACKGROUND

 

WHEREAS, LICENSOR has designed and developed an application for creating a
virtual hotel guest room telephone to be used with a guest’s own, or any smart
phone or device, in a hotel environment (hereinafter “INVENTION”).

 

WHEREAS, LICENSOR is the owner of all rights, title and interest in the
INVENTION and has filed for a patent with the United States Patent & Trademark
Office under Application No. 14/877,595, as well as filed for trademark rights
on the brand name F3TCH.

 

WHEREAS, LICENSOR desires to transfer to LICENSEE and LICENSEE desires to
acquire from LICENSOR an exclusive license to develop and market the INVENTION
covered by the patent rights in the USA and all other countries, territories and
jurisdictions on the terms and conditions set forth in this Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, parties agree as follow:

 

SECTION 1. DEFINITIONS

 

1.1. GROSS SALES. “Gross Sales” shall mean the aggregate compensation the
LICENSEE, or its subsidiaries, or mutually agreed joint ventures, receives for
goods sold under the Patent Rights without a reduction for taxes,
transportation, returns, depreciation or other expenses.

 

1.2. CLOSING. “Closing” shall occur when both LICENSOR and LICENSEE have applied
their respective signatures to this Agreement.

 

1.3. PATENT & TRADEMARK RIGHTS. “Patent & TRADEMARK Rights” means the following
listed patents and/or patent applications, patents to be issued pursuant
thereto, and all divisions, continuations, reissues, substitutes, and extensions
thereof as well as any trademarks listed:

 

Applications/ Trademarks

 

  (a) U.S. Application No. 14/877,595         (b) US Trademark F3TCH, USPTO Date
Applied: October 7, 2015.

 

SECTION 2. GRANT OF INVENTION AND PATENT RIGHTS

 

In consideration for the up-front monies and royalty to be paid under Sections 3
and 4, LICENSOR grants to LICENSEE:

 

(a) an exclusive, nontransferable license to develop and market the INVENTION
globally;     (b) all rights under the Patent & Trademark Rights; and     (c)
all technology, trade secrets and know-how related to the design and manufacture
of the INVENTION, including all design plans, blueprints and any documentation
or software related thereto.

 

   

   

 

SECTION 3. UP-FRONT MONIES

 

LICENSEE shall pay to LICENSOR, as soon as possible, within three years of the
date of Closing, seventy-five thousand (US$75,000.00) in United States funds.
The up-front monies are not to be considered part of the royalties due under
Section 4 of this Agreement.

 

SECTION 4. ROYALTY

 

Upon Closing, LICENSEE shall pay LICENSOR a royalty payment based upon the Gross
Sales of the LICENSEE. Said royalty payment shall be calculated based upon 3% of
the Gross Sales of the LICENSEE with regard to the Invention.

 

SECTION 5. TIMING OF ROYALTY PAYMENTS AND MINIMUM ROYALTY

 

5.1. QUARTERLY PAYMENTS. LICENSEE shall pay LICENSOR a royalty for each calendar
quarter of each year during which this Agreement is in effect, net 30.

 

5.2 MINIMUM PAYMENT. There is no minimum quarterly royalty payment if there are
no sales with regard to the INVENTION.

 

SECTION 6. REPORTS AND RECORDS

 

6.1. FINANCIAL STATEMENT. LICENSEE shall provide a quarterly financial statement
to LICENSOR showing the Gross Sales during each quarter when each quarterly
royalty payment is made.

 

6.2. RECORDS. LICENSEE shall keep records of the Gross Sales and numbers
supporting these figures pursuant to this Agreement in sufficient detail to
enable the royalty payment to LICENSOR to be determined.

 

6.3. ANNUAL INSPECTION. LICENSEE shall allow LICENSOR’s representative, one
annual inspection, during regular business hours or at such other times as may
be mutually agreeable, to inspect LICENSEE’s books and records to the extent
reasonably necessary to determine LICENSEE’s compliance with the terms of this
Agreement.

 

6.4. PENALTY. If the LICENSOR determines through an annual inspection that the
LICENSOR was undercompensated as required by this Agreement, then the LICENSEE
shall pay to the LICENSOR a Penalty Fee. The Penalty Fee shall comprise three
times the difference between the actual compensation and the required
compensation. The LICENSEE shall still be obligated to pay full compensation as
required under the Agreement.

 

SECTION 7. OBLIGATIONS OF LICENSOR

 

The LICENSOR agrees with the LICENSEE to execute such documents and give such
assistance as the LICENSEE may reasonably require:

 

(a) to defeat any challenge to the validity of, and resolve any questions
concerning the Patent Rights;     (b) to apply for and obtain patents or similar
protection for the INVENTION in other parts of the world at the LICENSEE’s
expense;     (c) to do all that is necessary to vest such protection in the
LICENSEE;     (d) to inform the LICENSEE of all technical information concerning
the INVENTION; and     (e) to supply the LICENSEE with any documents or drawings
relevant to the INVENTION.

 

   

   

 

SECTION 8. REPRESENTATIONS AND WARRANTIES OF LICENSOR

 

8.1. LICENSOR represents and warrants to LICENSEE as follows:

 

(a) LICENSOR is the sole and exclusive owner of the INVENTION and the Patent
Rights. No other parties have any right or interest in or to the INVENTION nor
to the Patent Rights;     (b) All rights to the INVENTION and the Patent Rights
are free and clear of all liens, claims, security interests and other
encumbrances of any kind or nature;     (c) The LICENSOR has not granted any
licenses to use the INVENTION to any other parties;     (d) LICENSOR has the
right and power to enter into this Agreement, and has made no prior transfer,
sale or assignment of any part of the INVENTION, patent rights pertaining to the
INVENTION or the Patent Rights;     (e) As of the date hereof and as of the
Closing date, LICENSOR is not aware of any parties infringing on the patent
rights transferred hereunder;     (f) LICENSOR is not aware that the INVENTION
infringes upon any patent, but LICENSOR does not otherwise warrant or guarantee
the validity of the Patent Rights or that the INVENTION does not infringe any
valid and subsisting patent or other rights not held by the LICENSOR; and    
(g) The INVENTION was not procured by the use of confidential information, trade
secrets, or in other respects in violation of law, and there is no action, order
or proceeding, to the LICENSOR’s knowledge, alleging any of the foregoing.

 

8.2. Each of the warranties and representations set forth above shall be true on
and as of the date of Closing, as though such warranty and representation was
made as of such time. All warranties and representations shall survive closing.

 

SECTION 9. LICENSEE’S OBLIGATIONS

 

9.1. INDEMNIFICATION. The LICENSEE agrees to indemnify the LICENSOR and his
heirs successors, assigns and legal representatives for liability incurred to
persons who are injured as a consequence of the use of any INVENTION developed
or implemented by the LICENSEE or as a consequence of any defects in the
INVENTION.

 

9.2. QUARTERLY ROYALTY. The LICENSEE agrees to pay the above stated quarterly
royalty without demand.

 

9.3. REASONABLE EFFORTS. The LICENSEE agrees to utilize all reasonable efforts
to commercialize and market the INVENTION.

 

9.4. FINANCIAL STATEMENT. The LICENSEE agrees to provide the financial statement
at the end of each quarter without demand.

 

9.5. PROFESSIONALISM. The LICENSEE agrees to the extent reasonably possible,
have all manufacturing, shipping, and sales performed in a professional and
equitable manner.

 

9.6. LIABILITY INSURANCE. The LICENSEE agrees to maintain liability insurance to
cover the INVENTION in an amount greater than or equal to $1,000,000 once the
INVENTION begins to be implemented.

 

9.7. TRADE SECRETS. The LICENSEE agrees to take all reasonable steps to maintain
the confidentiality of all trade secrets provided by the LICENSOR to the
LICENSEE during and after this Agreement.

 

   

   



 

SECTION 10. CONDITIONS TO CLOSING

 

LICENSEE’s obligation to pay the up-front monies and the royalty shall be
subject to the satisfaction as stipulated in Section 3 above, any one or more
which may be waived by LICENSEE:

 

(a) The warranties and representations made by the LICENSOR in this Agreement
shall be true and correct in all material respects on the Closing date as if
such warranties and representations had been given as of the Closing date.

 

(b) LICENSOR shall have delivered to LICENSEE such instruments of transfer as
may be reasonably requested by LICENSEE to consummate the transactions
contemplated hereby.

 

SECTION 11. MARKING OF INVENTION

 

LICENSEE agrees to affix patent pending and patent notices to all INVENTIONs
prior to their sale in accordance with 35 U.S.C. §282. Each device shall have
either the words “PATENT PENDING” or “Patent No.” followed by the patent number
conspicuously marked on each of the goods sold under the Patent Rights subject
to the reasonable approval of the LICENSOR.

 

SECTION 12. DURATION AND TERMINATION

 

12.1 This Agreement shall remain in full force and effect unless and until
termination or cancellation as hereinafter provided.

 

12.2. If LICENSEE shall at any time default in rendering any of the statements
required hereunder, and payment of any monies due hereunder, or in fulfilling
any of the other material obligations hereof, and such default is not cured
within fifteen days after written notice is given by the LICENSOR to LICENSEE,
LICENSOR shall have the right to terminate this Agreement by giving written
notice of termination to LICENSEE. LICENSEE shall have the right to cure any
such default up to, but not after the written notice of termination.

 

12.3 It is understood that LICENSEE is a publicly traded company and that there
are existing conditions of default in some of its debt, as well as an existing
3(a)10. LICENSOR shall have the right to terminate this Agreement by giving
written notice of termination to LICENSEE in the event of any of the following:

 

(a) liquidation of LICENSEE;     (b) future insolvency or bankruptcy of
LICENSEE, whether voluntary or involuntary arising from new or preexisting
obligations; or     (c) appointment of a Trustee or Receiver for LICENSEE.

 

12.4. LICENSOR shall have the right to terminate this Agreement, by giving three
months written notice, if after the second year of this agreement the previous
years total royalty payment is lower than one-hundred thousand dollars
(US$100,000).

 

12.5. LICENSEE shall have the right to terminate this Agreement, by giving three
months notice, if all patent applications, continuation, continuation-in-part or
divisional applications, related to the INVENTION become abandoned without
issuing into a patent.

 

12.6. LICENSEE shall have the right to terminate this Agreement, by giving three
months notice, if a court of law determines all of the issued or pending patents
to be invalid.

 

SECTION 13. MAINTENANCE FEES AND INFRINGEMENT COSTS

 

13.1. MAINTENANCE FEES. LICENSEE shall be responsible for paying all maintenance
fees for the Patent Rights until they expire.

 

13.2. DEFENDING AN INFRINGEMENT LAWSUIT. LICENSEE shall be responsible for all
expenses, including but not limited to legal fees, associated with defending an
infringement action involving the INVENTION. LICENSEE also agrees to vigorously
defend at its own expense any invalidity actions brought against the Patent
Rights.

 

   

   



 

13.3. BRINGING AN INFRINGEMENT LAWSUIT. LICENSEE shall also be responsible for
all expenses, including but not limited to legal fees, associated with bringing
an infringement action involving the Patent Rights. LICENSEE agrees to initiate
and vigorously prosecute proceedings to the termination of any infringements on
the Patent Rights.

 

13.4. NOTIFICATION. LICENSEE and LICENSOR both agree to notify each other of any
legal action involving the Patent Rights or the INVENTION.

 

SECTION 14. BINDING ARBITRATION

 

Any controversy or claim arising out of or relating to this contract, or the
breach thereof, between the LICENSOR and the LICENSEE shall be settled by
binding arbitration in accordance with the Commercial Arbitration Rules of the
American Arbitration Association in a convenient location in Colorado. The
judgment upon the award rendered by the arbitrator(s) may be entered in any
court having jurisdiction thereof.

 

SECTION 15. GOVERNING LAW

 

This Agreement shall be governed in accordance with the substantive laws of the
State of Colorado of the United States of America.

 

SECTION 16. SEVERABILITY

 

16.1. The parties agree that if any part, term, or provision of this Agreement
shall be found illegal or in conflict with any valid controlling law, the
validity of the remaining provisions shall not be affected thereby.

 

16.2. In the event the legality of any provision of this Agreement is brought
into question because of a decision by a court of competent jurisdiction,
LICENSOR, by written notice to LICENSEE, may revise the provision in question or
delete it entirely so as to comply with the decision of said court.

 

SECTION 17. NOTICES UNDER THE AGREEMENT

 

For the purposes of all written communications and notices between the parties,
their addresses shall be:

 

LICENSOR

Camposagrado, Inc.

Attn: Jose Quiros

5 East Bijou Street, #374

Colorado Springs, CO 80903

Email: jquiros@camposagraodinc.com

    LICENSEE

STL Marketing Group, Inc.

Attn: Ms. Jaime Kniep

10 Boulder Crescent, Suite 102

Colorado Springs, CO 80903

Email: Jaime@v3rsant.com

  

SECTION 18. NONASSIGNABILITY

 

The parties agree this Agreement imposes specific obligations on LICENSEE.
LICENSEE shall not assign any rights under this Agreement without the written
consent of LICENSOR. LICENSOR may assign all rights hereunder.

 

   

   



 

SECTION 19. ENTIRE AGREEMENT

 

This Agreement sets forth all of the covenants, promises, agreements, conditions
and understandings between the parties and there are no covenants, promises,
agreements or conditions, either oral or written, between them other than herein
set forth. No subsequent alteration, amendment, change or addition to this
Agreement shall be binding upon either party unless reduced in writing and
signed by them.

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their duly authorized officers on the respective dates hereinafter set forth.

 

LICENSOR: /s/ Jose P. Quiros  

Jose P. Quiros

President

    LICENSEE /s/ Jaime Kniep  

Jaime Kniep

Chief Financial Officer

 

   

   

 

Exhibit A

Summary of US Patent & Trademark Office Application for Patent

 

   

   

  

Exhibit B

Trademark Application with USPTO



 

   

   

